[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________                  FILED
                                                     U.S. COURT OF APPEALS
                           No. 09-14396                ELEVENTH CIRCUIT
                                                           APRIL 26, 2010
                       Non-Argument Calendar
                                                            JOHN LEY
                     ________________________
                                                             CLERK

                 D. C. Docket No. 06-23057-CV-CMA

ALFRED WAYNE LEE,


                                                         Plaintiff-Appellant,

                                versus

U.S. ATTORNEY FOR THE SOUTHERN DISTRICT
OF FLORIDA, Jeffrey Sloman,
FREEDOM OF INFORMATION ACT/PRIVACY ACT
STAFF, Executive Office for United States
Attorneys in Washington, D.C.,



                                                      Defendants-Appellees.


                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    _________________________

                            (April 26, 2010)
Before BLACK, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      This is Alfred Wayne Lee’s second appeal in this case. In 2006, Lee, a pro

se federal prisoner, filed this civil action alleging claims under the Freedom of

Information Act (“FOIA”), and the Privacy Act (“PA”). Lee’s claims focused on

the defendants’ failure to respond to his FOIA and PA requests with documents

relating to his criminal prosecution. In 2007, the district court granted summary

judgment to the defendants, and, in 2008, this Court affirmed. See Lee v. U.S.

Att’y for the S. Dist. of Fla., 289 F. App’x. 377 (11th Cir. 2008). This Court

concluded that summary judgment was proper because “Lee failed to show a

genuine issue of material fact as to the reasonableness of the search for responsive

records or defendants’ good faith in conducting the search and providing

responsive records.” Id. at 381.

      In 2009, Lee filed a motion under Federal Rule of Civil Procedure 60(b)(3)

and (b)(6) to reopen his case. Lee’s Rule 60(b) motion again requested the

documents related to his criminal prosecution and asserted that the defendants did

not comply in good faith with his FOIA and PA requests. The district court denied

Lee’s Rule 60(b) motion, noting that he had not made a sufficient showing that the




                                           2
case should be reopened.1

       Lee filed this appeal, making essentially the same argument he made in his

first appeal – that the evidence presented in the district court before his first appeal

shows that the defendants acted in bad faith in responding to his FOIA and PA

requests. We, like the district court before us, are bound by the law of the case

doctrine and may not revisit the issues Lee raised in his first appeal. See United

States v. Stinson, 97 F.3d 466, 469 (11th Cir. 1996) (explaining that under the law

of the case doctrine, both the appeals court and the district court are bound by the

findings of fact and conclusions of law made in the prior appeal unless certain

exceptions apply). Lee has not identified any applicable exception to the law of

the case. Thus, the district court did not abuse its discretion in denying Lee’s Rule

60(b) motion.

       AFFIRMED.




       1
        We generally review the denial of a Rule 60(b) motion for abuse of discretion. Burke v.
Smith, 252 F.3d 1260, 1263 (11th Cir. 2001).

                                               3